Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 16/084,193 filed on 09/11/2018.  Claims 1-14 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 10, 12 and 13 are rejected under 35 U.S.C. 102(b) as being anticipated by Ishikawa et al. (US 4,974,470).
Ishikawa et al. show a wave gear speed reducer comprising: 
an internal gear portion (11) disposed in a housing (inherent) and including internal teeth; 
a flexible external gear (13) located in an inside of the internal gear portion, provided with external teeth at an outer periphery of the flexible external gear, and configured to transmit rotation to an output shaft (inherent) ; and 
a wave generating device (14) rotated by an input shaft (inherent), the wave generating device being configured to bend the flexible external gear into an elliptical 
the external teeth are larger in curvature than the internal teeth in a contact portion between the internal and external teeth (col. 9, lines 8-11, which indicates the flexspline 13 engaged with the spline 11 over a larger engagement region, thus, the flexspline 13 has larger curvature than the spline 11),
wherein wherein each of the internal teeth is formed to have a straight tooth profile (i.e., flat profile on the top of the tooth), and 
wherein each of the external teeth is formed to have a curved tooth profile (i.e., on the side of the tooth).

 Allowable Subject Matter
Claims 1-9 are allowed.
Claims 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HA DINH HO/Primary Examiner, Art Unit 3658